Title: From James Madison to Henry Wheaton, 29 January 1821
From: Madison, James
To: Wheaton, Henry


                
                    Montpellier Jany. 29. 1821
                
                J. Madison presents his respects to Mr. Wheaton, with thanks for the copy of his “Anniversary Discourse,” which is well calculated to attract attention to a subject deeply interesting to the U.S. by the views under which it is presented, and the lights thrown on it by his valuable researches & investigations.
            